Exhibit 32.1 CERTIFICATION PURSUANT TO SECTION -OXLEY ACT OF 2002 (SUBSECTIONS (a) AND (b) OF SECTION 1350, CHAPTER 63 OF TITLE 18, UNITED STATES CODE) Pursuant to section 906 of the Sarbanes-Oxley Act of 2002 (subsections (a) and (b) of section 1350, chapter 63 of Title 18, United States Code), each of the undersigned officers of ETELCHARGE.COM, INC., a Nevada corporation (the "Company”), does hereby certify with respect to the Quarterly Report of ETELCHARGE.COM, INC. on Form 10-QSB for thesecond quarter of 2007 as filed with the Securities and Exchange Commission (the "10-QSB Report") that: (1)the 10-QSB/A Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and (2)the information contained in the 10-QSB Report fairly presents, in all material respects, the financial condition and results of operations of ETELCHARGE.COM, INC. ETELCHARGE.COM, INC. Date:August 10, 2007 By: /s/ Robert M. Howe III Chief Executive Officer ETELCHARGE.COM, INC. Date:August 10, 2007 By: /s/ Michelle R. Sherman Principal Financial Officer
